                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

WAYNE MITCHELL, JR., #273-602,              *

      Plaintiff,                            *

v.                                          *          Civil Action No. GLR-19-970

FRANK BISHOP, Warden,                       *
JEFF NINES, Asst. Warden,
WILLIAM BOHRER, Chief of Security,          *

      Defendants.                           *
                                           ***

                             MEMORANDUM OPINION

      THIS MATTER is before the Court on Defendants Warden Frank Bishop, Jr.,

Assistant Warden Jeff Nines, and Chief of Security William Bohrer ’s Motion to Dismiss

Plaintiff’s Complaint or, in the Alternative, for Summary Judgment (ECF No. 15).1 The

Motion is ripe for disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md.

2018). For the reasons outlined below, the Court will grant the Motion.

                                I.     BACKGROUND

      Plaintiff Wayne Mitchell, Jr. is a Maryland Division of Correction (“DOC”)

prisoner incarcerated at North Branch Correctional Institution (“NBCI”) in Cumberland,

Maryland. According to Mitchell, Defendants Warden Frank Bishop, Assistant Warden

Jeff Nines, and Chief of Security William Bohrer have “unlawfully” approved his



      1Citations refer to the pagination assigned              by    the   Court’s   Case
Management/Electronic Case Files (“CM/ECF”) system.
continued placement on administrative segregation “within an institution that has been

deemed unsafe” due to his past testimony in a criminal proceeding against several

correctional officers. (Compl. at 2–3, ECF No. 1). Specifically, Mitchell contends the

facility is unsafe “due to retaliation and threats” by correctional officers for his

“cooperation with testifying for the Attorney General’s office.” ( Id. at 3).

         On March 29, 2019, Mitchell filed a Complaint against Defendants Warden Frank

Bishop, Assistant Warden Jeff Nines, and Chief of Security William Bohrer pursuant to

42 U.S.C. § 1983. (ECF No. 1). Mitchell seeks monetary damages and injunctive relief

mandating his transfer from NBCI. (Id. at 4).

         On August 19, 2019, Defendants filed a Motion to Dismiss Plaintiff’s Complaint or,

in the Alternative, for Summary Judgment. (ECF No. 15). Mitchell filed an Opposition on

August 27, 2019. (ECF No. 19). To date, the Court has no record that Defendants filed a

Reply.

                                   II.     DISCUSSION

A.       Standard of Review

         Defendants contend that Mitchell has not exhausted administrative remedies prior

to filing suit.2 “Motions to dismiss for failure to exhaust administrative remedies are




        Defendants also argue that Mitchell’s placement on administrative segregation
         2

does not necessarily implicate the Eighth Amendment to the United States Constitution;
Mitchell’s claim of First Amendment retaliation is factually unsupported; and Defendants
are not implicated in Mitchell’s allegations, but are named solely because of their
supervisory role in NBCI administration. Because the Court will dismiss Mitchell’s
Complaint for failure to exhaust administrative remedies, the Court need not consider the
balance of Defendants’ arguments.
                                              2
governed by Fed.R.Civ.P. 12(b)(1) for lack of subject matter jurisdiction.” Khoury v.

Meserve, 268 F.Supp.2d 600, 606 (D.Md. 2003). Accordingly, Defendants’ motion will be

treated as a motion to dismiss for lack of subject matter jurisdiction for the purpose of this

argument. See Fed.R.Civ.P. 12(b)(1).

       A defendant challenging a complaint under Rule 12(b)(1) may advance a “facial

challenge, asserting that the allegations in the complaint are insufficient to establish subject

matter jurisdiction, or a factual challenge, asserting ‘that the jurisdictional allegations of

the complaint [are] not true.’” Hasley v. Ward Mfg., LLC, No. RDB-13-1607, 2014 WL

3368050, at *1 (D.Md. July 8, 2014) (alteration in original) (quoting Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009)).

       When a defendant raises a facial challenge, the Court affords the plaintiff “the same

procedural protection as he would receive under a Rule 12(b)(6) considerati on.” Kerns,

585 F.3d at 192 (quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). As such,

the Court takes the facts alleged in the complaint as true and denies the motion if the

complaint alleges sufficient facts to invoke subject matter jurisdict ion.

       With a factual challenge, the plaintiff bears the burden of proving the facts

supporting subject matter jurisdiction by a preponderance of the evidence. U.S. ex rel.

Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009). In determining whether the pl aintiff

has met this burden, the Court “is to regard the pleadings’ allegations as mere evidence on

the issue, and may consider evidence outside the pleadings without converting the

proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac R. Co.

v. United States, 945 F.2d 765, 768 (4th Cir. 1991) (citing Adams, 697 F.2d at 1219).

                                               3
Nevertheless, the Court applies “the standard applicable to a motion for summary

judgment, under which the nonmoving party must set forth specific facts beyond the

pleadings to show that a genuine issue of material fact exists.” Id. (citing Trentacosta v.

Frontier Pac. Aircraft Indus., Inc., 813 F.2d 1553, 1559 (9th Cir. 1987)). The movant

“should prevail only if the material jurisdictional facts are not in dispute and the [movant]

is entitled to prevail as a matter of law.” Id. (citing Trentacosta, 813 F.2d at 1558). Unlike

under the summary judgment standard, however, the Court is permitted to decide disputed

issues of fact, Kerns, 585 F.3d at 192, and weigh the evidence, Adams, 697 F.2d at 1219.

B.     Analysis

       The Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e, requires

prisoners to exhaust administrative remedies prior to bringing suit. See 42

U.S.C. § 1997e(a) (“No action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison,

or other correctional facility until such administrative remedies as are available are

exhausted.”). Exhaustion is mandatory, and the Court ordinarily may not excuse a failure

to exhaust. Ross v. Blake, 136 S.Ct. 1850, 1856 (2016) (explaining “[t]he mandatory

‘shall’. . . normally creates an obligation impervious to judicial discretion”) (quoting Miller

v. French, 530 U.S. 327, 337 (2000)).

       Ordinarily, an inmate must follow the required procedural steps in order to exhaust

his administrative remedies. See Moore v. Bennette, 517 F.3d 717, 729 (4th Cir. 2008).

Exhaustion requires completion of “the administrative review process in accordance with

the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S. 81, 88,

                                               4
93 (2006). This requirement is one of “proper exhaustion of administrative remedies, which

‘means using all steps that the agency holds out’ and ‘doing so properly (so that the agency

addresses the issues on the merits).’” Id. at 93 (quoting Pozo v. McCaughtry, 286 F.3d

1022, 1024 (7th Cir. 2002)).

       An administrative remedy is available if it is “‘capable of use’ to obtain ‘some relief

for the action complained of.’” Ross, 136 S. Ct. at 1859 (quoting Booth, 532 U.S. at 738).

However, “an administrative remedy is not considered to have been available if a prisoner,

through no fault of his own, was prevented from availing himself of it.” Moore v. Bennette,

517 F.3d 717, 725 (4th Cir. 2008). As such, the Court is “obligated to ensure that any

defects in [administrative] exhaustion were not procured from the action or inaction of

prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007); see

Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

       The Supreme Court has identified three circumstances in which an administrative

remedy is deemed “unavailable” and the exhaustion requirement “does not come into

play.” Ross, 136 S. Ct. at 1859. First, “an administrative procedure is unavailable when

(despite what regulations or guidance materials may promise) it operates as a simple dead

end—with officers unable or consistently unwilling to provide any relief to aggrieved

inmates.” Id. at 1859. Second, “an administrative scheme might be so opaque that it

becomes, practically speaking, incapable of use. In this situation, some mechanism exists

to provide relief, but no ordinary prisoner can discern or navigate it.” Id. The third

circumstance arises when “prison administrators thwart inmates from taking advantage of

a grievance process through machination, misrepresentation, or intimidation.” Id. at 1860.

                                              5
       A prisoner confined in a Maryland prison may file a grievance —i.e., a complaint

arising from the circumstances of the prisoner’s custody or confinement—with the Inmate

Grievance Office (“IGO”) against any Division of Correction (“DOC”) official or

employee. Md. Code Ann., Corr. Servs. (“C.S.”) §§ 10-206(a)–(b); Md. Code Regs.

(“COMAR”) 12.07.01.01B(8). Before doing so, however, an inmate “must exhaust” the

Administrative Remedy Procedure (“ARP”) process for his prison. See C.S. § 10-206(b);

see also COMAR 12.07.01.02.D; OPS.185.0002.02.6.

       The ARP process consists of multiple steps. A prisoner must file an ARP with his

facility’s managing official within thirty days of the date on which the incident occurred,

or within thirty days of the date the prisoner first gained knowledge of the incident or injury

giving rise to the complaint, whichever is later. COMAR 12.02.28.02(D)(1),

12.02.28.09(B). If the managing official denies the ARP, the prisoner has thirty days to file

an appeal to the Commissioner of Corrections. COMAR 12.02.28.14(B)(5). If the

Commissioner of Correction denies the appeal, the prisoner has thirty days to file a

grievance with the Inmate Grievance Office (“IGO”). C.S. § 10-206(a); COMAR

12.02.28.18, 12.07.01.05(B).3


       3  When filing with the IGO, the prisoner is required to include copies of the
following: the initial request for administrative remedy, the warden’s response to that
request, a copy of the ARP appeal filed with the Commissioner of Correction s, and a copy
of the Commissioner’s response. COMAR 12.07.01.04(B)(9)(a).
       If the grievance is determined to be “wholly lacking in merit on its face,” the IGO
may dismiss it without a hearing.” C.S. § 10-207(b)(1); see also COMAR 12.07.01.06(B).
An order of dismissal constitutes the final decision of the Secretary of DPSCS for purposes
of judicial review. C.S. § 10-207(b)(2)(ii). Ordinarily, a failure to appeal the
Commissioner’s response to any claim constitutes a failure to properly exhaust
administrative remedies.
                                              6
      On February 20, 2018, Mitchell filed an ARP asserting that the decision to keep him

on administrative segregation “due to an open court case” was “clear and blatant

discrimination against [him], as well as cruel and unusual punishment” because “several

co-defendants on the same open case . . . are all in general population within [NBCI] and

other facilities.” (Defs.’ Mot. Dismiss Pl.’s Compl. Alt. Summ. J. [“Defs.’ Mot.”] Ex. 1

[“NBCI Records”] at 36–37, ECF No. 15-2). This ARP was dismissed for procedural

reasons on February 26, 2018, explaining that “[i]nmates may not [seek relief] through the

Administrative Remedy Procedure regarding Case Management recommendations and

decisions.” (Id. at 36). The comment dismissing Mitchell’s ARP noted the decision was

“[f]inal per OPS 185.0002.05.F.1.” (Id.).

      OPS.185.0002.05F(1) provides that case management decisions are to be filed

directly to the IGO. However, Mitchell admits he took no further action on his ARP, either

through an appeal to the Commissioner of Corrections or by filing his grievance directly

with the IGO. (See Pl.’s Opp’n at 5–6, ECF No. 19-1). Additionally, Mitchell has not

alleged any facts showing that administrative remedies were otherwise “unavailable” to

him. See Ross, 136 S. Ct. at 1859. Because Mitchell failed to exhaust his administrative

remedies before filing suit, his claim must be dismissed.




                                            7
                                III.    CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss Plaintiff’s Complaint or,

in the Alternative, for Summary Judgment (ECF No. 15) will be GRANTED. A separate

Order follows.

Entered this 18th day of March, 2020.



                                              _____________/s/_______________
                                              George L. Russell, III
                                              United States District Judge




                                          8
